Judgment, Supreme Court, New York County (Stuart Cohen, J.), entered April 3, 1997, dismissing the complaint, and bringing up for review a prior order, same court and Justice, entered December 5, 1996, which, in an action for legal malpractice, granted defendant-respondent’s motion to dismiss the complaint for lack of legal capacity to sue, unanimously affirmed, with costs.
The complaint was properly dismissed on the ground that plaintiff, a dissolved corporation, fails to allege facts showing that it had an attorney-client relationship with defendant prior to its dissolution, and thus legal capacity to sue (Business Corporation Law § 1006 [b]). We have considered plaintiffs other argument and find them to be without merit. Concur— Milonas, J. P., Rubin, Mazzarelli and Andrias, JJ.